DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,935,633. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite limitations, which if patented, would iunfringe upon the previously patented claims.  For example, the present invention specifies first and second transmitters and respective code chip sequences, whereas the patented invention recites a plurality of transmitters and a respective plurality of code chip sequences.  Aside from this difference, the dependent claims repeat the limitations of the parent application though occasionally spread across multiple dependent claims.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokieda (US 2017/0254879 having PCT filing date of Aug. 26, 2015).
Claim 1: Tokeida discloses A radar sensing system comprising:
a plurality of transmitters configured to transmit radio signals (para 0032); and
a plurality of receivers configured to receive radio signals that include the transmitted radio signals transmitted by the transmitters and reflected from objects in an environment (para 0046, 0047, fig 1 elements 60 corresponding to respective receive antennas 51-56)
wherein first and second transmitters of the plurality of transmitters are configured to generate radio signals defined by first and second spreading code chip sequences, respectively (fig 1 elements 10, 20, para 0035-0045 describing the code generation and modulation wherein each transmitter receives a respective code for phase angle modulation, para 0037-0041 describing chip code sequences for each transmitter); and
wherein a first receiver of the plurality of receivers is configured to process received radio signals as defined by a plurality of spreading code chip sequences that comprises at least the first and second spreading code chip sequences (para 0046-0059 describing each receiver 60 corresponding to respective antenna elements 51-56 demodulating received signals according to the plural transmit code chip sequences)

Claim 2: Tokeida discloses each transmitter is configured to receive their respective spreading code chip sequence, and wherein each receiver is configured to receive the plurality of spreading code chip sequences respectively (fig 1 elements 10, 20, para 0035-0045 describing the code generation and modulation wherein each transmitter receives a respective code for phase angle modulation, para 0037-0041 describing chip code sequences for each transmitter, para 0046-0059 describing each receiver 60 corresponding to respective antenna elements 51-56 demodulating received signals according to the plural transmit code chip sequences from element 20)

Claim 3: Tokeida discloses both the plurality of transmitters and the plurality of receivers are configured to receive spreading code chip sequences from a same source (fig 1 element 20)

Claim 4: Tokeida discloses the spreading code chip sequences comprise at least one of Hadamard sequences, Golay sequences, Frank- Zadoff-Chu sequences, and APAS sequences (para 0041 random number, M-sequence, Gold code as examples of code sequences) 

Claim 5: Tokeida discloses a code generator configured to generate the spreading code chip sequences (fig 1 element 20)

Claim 6: Tokeida discloses the code generator is configured to selectively deliver spreading code chip sequences to the transmitters and receivers (fig 1 elements 10, 20, para 0035-0045 describing the code generation and modulation wherein each transmitter receives a respective code for phase angle modulation, para 0037-0041 describing chip code sequences for each transmitter, para 0046-0059 describing each receiver 60 corresponding to respective antenna elements 51-56 demodulating received signals according to the plural transmit code chip sequences from element 20)

Allowable Subject Matter
Claims 7-11 are rejected under 35 USC 101 non-statutory Double Patenting and objected to for being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as the timely filing of a terminal disclaimer.
Claims 12-20 are rejected under 35 USC 101 non-statutory Double Patenting but would be with the timely filing of a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to specifically disclose or render obvious the limitations of the above claims in the context of the independent claims. The closest prior art is listed in the attached Notice of References Cited. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648